Citation Nr: 1046812	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-31 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial increased rating for tear of the 
medial meniscus of the right knee, status post partial medial 
meniscectomy, (also referred to as right knee disorder), 
evaluated as noncompensably disabling from December 1, 2005 to 
February 22, 2010 and as 10 percent disabling since February 23, 
2010.  

2.  Entitlement to an initial increased rating for degenerative 
disc disease of the lumbosacral spine, status post 
hemilaminectomy and discectomy (also referred to as a low back 
disorder), evaluated as noncompensably disabling from December 1, 
2005 to February 22, 2010, and as 20 percent disabling since 
February 23, 2010.  


ATTORNEY FOR THE BOARD

Shabnam Keyvan





INTRODUCTION

The Veteran served on active duty from March 1984 to November 
2005.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the December 2005 rating action in which 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah granted service connection for the right 
knee disorder and low back disorder and assigned a noncompensable 
evaluation, effective from December 1, 2005, for each of these 
disorders.  After receiving notice of that decision, the Veteran 
perfected a timely appeal of the noncompensable ratings assigned 
to his now service connected knee and low back disorder.  

During the pendency of the Veteran's appeal, and specifically in 
a July 2010 rating action, the RO in Chicago, Illinois increased 
the disability evaluation for the service-connected right knee 
disorder to 10 percent, and the disability rating for the 
service-connected low back disorder to 20 percent, both of which 
are effective from February 23, 2010.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (where evidence indicates that the 
degree of disability increased or decreased during appeal period 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found).  

In a July 2010 letter, the Veteran "accept[ed]" and 
"acknowledge[d] that . . . [he would] receive" these increased 
evaluations.  He did not specifically state, however, that he was 
satisfied with either of those grants.  Accordingly, the issues 
of entitlement to increased ratings for both the 
service-connected low back and service-connected right knee 
disabilities remain in appellate status for the entire appeal 
period.  AB v. Brown, 6 Vet. App. 35 (in which the United States 
Court of Appeals for Veterans Claims (Court) stipulated that, 
unless a veteran expresses a desire for a specific rating for a 
service-connected disability, he/she is presumed to be seeking 
the maximum benefit permitted under the regulations).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  From December 1, 2005 to February 22, 2010, the Veteran's 
tear of the medial meniscus of the right knee, status post 
partial medial meniscectomy, was not manifested by extension 
limited to 10 degrees, or flexion limited to 45 degrees, even 
taking into account his complaints of pain; nor has he been shown 
to have additional loss of range of motion upon repetitive use, 
ankylosis, slight recurrent subluxation or lateral instability, 
and/or impairment of the tibia and fibula with slight right knee 
or ankle disability.  

3.  Since February 23, 2010, the Veteran's tear of the medial 
meniscus of the right knee, status post partial medial 
meniscectomy, has been manifested by normal range of extension 
and by limitation of flexion to no worse than 97 degrees, even 
taking into account his complaints of pain; nor has he been shown 
to have any ankylosis, recurrent subluxation or lateral 
instability, and/or impairment of the tibia and fibula with 
moderate right knee or ankle disability.  

4.  From December 1, 2005 to February 22, 2010, the Veteran 
exhibited limitation of forward flexion of the thoracolumbar 
spine to no worse than 90 degrees, combined limitation of motion 
of the thoracolumbar spine to 240 degrees, normal gait and spine 
curvature, and no spasm ankylosis, or incapacitating episodes of 
intervertebral disc syndrome.  

5.  Since February 23, 2010, the Veteran has exhibited forward 
flexion of his thoracolumbar spine to no worse than 45 degrees 
and no ankylosis or incapacitating episodes of intervertebral 
disc syndrome.  

6.  The Veteran's low back disability was objectively shown on 
February 23, 2010 to have resulted in neurological manifestations 
and radicular-like symptoms, to include numbness and tingling, in 
the right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a tear 
of the medial meniscus of the right knee, status post partial 
medial meniscectomy for the period from December 1, 2005 to 
February 22, 2010 have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-
4.45, 4.71a, Diagnostic Codes 5256 to 5262 (2010).  

2.  The criteria for an initial evaluation in excess of 10 
percent for a tear of the medial meniscus of the right knee, 
status post partial medial meniscectomy on or after February 23, 
2010, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Codes 5256 to 5262 (2010).  

3.  The schedular criteria for an initial compensable evaluation 
for degenerative disc disease of the lumbosacral spine, status 
post hemilaminectomy and discectomy for the period from December 
1, 2005 to February 22, 2010 have not been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5235-5243 (2010).  

4.  The schedular criteria for an evaluation greater than 20 
percent for degenerative disc disease of the lumbosacral spine, 
status post hemilaminectomy and discectomy on or after February 
23, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Codes 5235-5243 (2010).  

5.  A separate 10 percent disability rating for radiculopathy of 
the Veteran's right lower extremity is granted, effective from 
February 23, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010); Esteban 
v. Brown, 6 Vet. App. 259 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence that 
claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the 
Court held that, upon receipt of an application for a service 
connection claim, VA is required to review the evidence presented 
with the claim and to provide the claimant with notice of what 
evidence not previously provided will help substantiate his/her 
claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

When VA receives a substantially complete application for 
benefits, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim,  including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that claim 
was therefore not prejudicial to the claim.  See Dingess, 19 Vet. 
App. at 491.  In such cases, where the appellant then files a 
notice of disagreement (NOD) with the initial rating and/or the 
effective date assigned, the appellant has initiated the 
appellate process and different, and in many respects, more 
detailed notice obligations arise, the requirements of which are 
set forth in sections 7105(d) and 5103A of the statute.  Id., see 
also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. 
§ 5103(A), 7105(d).  

Here, prior to the initial adjudication of the Veteran's claims 
for service connection in December 2005, the RO sent the Veteran 
a letter, dated in September 2005, which satisfied the duty to 
notify provisions with respect to those service connection 
claims, except that it did not inform him how a disability rating 
and effective date would be assigned should service connection be 
granted.  The Veteran was subsequently provided with notice of 
how VA determines disability ratings and effective dates in the 
July 2007 Statement of the Case (SOC).  In any event, because the 
claims for service connection for both the right knee and low 
back disorder have been granted, any defect in the notice or 
timing of the notice about how a disability rating and effective 
date would be determined was harmless error as to those claims.  
Dingess, 19 Vet. App. at 491; Goodwin, 22 Vet. App. at 137.  

Rather, in the current appeal, the Veteran is challenging the 
initial evaluations assigned following the grants of service 
connection for the right knee and low back disorders.  The 
Veteran submitted his NOD in January 2006, thereby triggering the 
notice obligations set forth in sections 7105(d) and 5103A of the 
statute.  The RO then fulfilled these notice obligations by 
issuing a Statement of the Case (SOC) in July 2007.  This 
document informed the Veteran of the regulations pertinent to his 
appeal, including the applicable rating criteria, advised him of 
the evidence that had been reviewed in connection with his 
appeal, and provided him with reasons for its decisions.  38 
U.S.C.A. § 7105(d).  Accordingly, the Board concludes that the 
notice obligations set forth in sections 7105(d) and 5103A of the 
statute have been fulfilled.  

The Board also concludes that VA's duty to assist the Veteran has 
also been satisfied in this case.  The Veteran's service 
treatment records as well as all identified and available VA 
medical records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claims.  Moreover, in addition to 
obtaining all relevant records, the Veteran was also afforded VA 
examinations for his right knee and back in October 2005 and 
February 2010.  There is no objective evidence indicating that 
there has been a material change in the severity of either of 
these service- connected disorders since the Veteran was last 
examined.  See 38 C.F.R. § 3.327(a) (2009).  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since otherwise adequate VA examinations were 
conducted.  See VAOPGCPREC 11-95.  

To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that both the VA 
examinations obtained in this case are more than adequate, as 
they were predicated on a review of the Veteran's medical 
records, an interview with the Veteran and a discussion of his 
medical history, and the examinations fully address the rating 
criteria that is relevant to rating the disability in this case.  
Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

In this regard, the Board acknowledges that the record reflects 
that the Veteran's claims file was not available for review 
during his February 2010 VA examination.  However, the Board 
observes that review of the claims file is only required where 
necessary to ensure a fully informed examination or to provide an 
adequate basis for the examiner's findings and conclusions; 
necessity for pre-examination records review is to be determined 
according to the facts of each individual case.  See VAOPGCPREC 
20-95; 61 Fed. Reg. 10,064 (1996).  Here, resort to the Veteran's 
claims file was not necessary because the Veteran provided an 
accurate account of his medical history, thus ensuring a fully 
informed examination.  Moreover, the claims file was not 
necessary for the examiner to provide findings as to the current 
symptoms of the Veteran's service-connected right knee and low 
back disability, which were the questions at issue in this case.  
The examiner was not asked to resolve conflicting medical 
opinions or diagnoses.  So review of the file was not needed.  
Thus, the Board finds that a remand for further examination with 
respect to the Veteran's claim for an increased rating would only 
delay the Veteran's appeal and would likely not result in a 
different outcome.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

II.  Merits of the Claim

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where a Veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with the 
claim for service connection and with the rating decision 
granting service connection would be most probative of the degree 
of disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether an 
[initial] rating on appeal was erroneous."  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  If later evidence obtained during 
the appeal period indicates that the degree of disability 
increased or decreased following the assignment of the initial 
rating, 'staged' ratings may be assigned for separate periods of 
time based on facts found.  Id.  See also Hart v Mansfield, 21 
Vet. App. 505 (2007) (VA's determination of the 'present level' 
of a disability may result in a conclusion that the disability 
has undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the scheduler criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  38 
C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.  

      A.  Right Knee Disorder

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate disability 
ratings may be assigned for distinct disabilities resulting from 
the same injury so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  VA General Counsel has stated that compensating a 
claimant for separate functional impairment under Diagnostic Code 
5257 and 5003 does not constitute pyramiding. See VAOPGCPREC 23-
97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who 
has arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a separate 
rating must be based upon additional disability. When a knee 
disorder is already rated under Diagnostic Code 5257, the Veteran 
must also have limitation of motion under Diagnostic Code 5260 or 
5261 in order to obtain a separate rating for arthritis.  If the 
Veteran does not at least meet the criteria for a zero percent 
rating under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that, if a Veteran 
has a disability rating under Diagnostic Code 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be based on 
painful motion under 38 C.F.R. § 4.59.  Given the findings of 
osteoarthritis, the General Counsel stated that the availability 
of a separate evaluation under Diagnostic Code 5003 in light of 
sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261. Painful motion may add to the 
actual limitation of motion so as to warrant a rating under 
Diagnostic Codes 5260 or 5261.  The claimant's painful motion may 
add to the actual limitation of motion so as to warrant a rating 
under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, but 
that the procedure may result in complications such as reflex 
sympathetic dystrophy, which can produce loss of motion.  
Therefore, limitation of motion is a relevant consideration under 
Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 
must be considered.  In addition, the VA General Counsel has held 
that separate ratings may be assigned under DC 5260 and DC 5261 
for disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, which 
in turn, states that the severity of degenerative arthritis, 
established by X-ray findings, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code for 
the specific joint or joints affected, which in this case would 
be Diagnostic Codes 5260 (limitation of flexion of the leg) and 
5261 (limitation of extension of the leg).  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-motion 
code, a 10 percent rating will be assigned for each affected 
major joint or group of minor joints.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups and a 20 percent 
evaluation is authorized if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups and there are occasional incapacitating exacerbations.  38 
C.F.R. § 4.71(a), Diagnostic Code 5003.  

Under Diagnostic Code 5256, a 30 percent disability evaluation is 
assigned for ankylosis of the knee, favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Under Diagnostic Code 5257, a 10 percent disability evaluation is 
assigned for slight recurrent subluxation or lateral instability.  
A 20 percent disability evaluation is contemplated when such 
impairment is moderate.  A 30 percent disability evaluation is 
contemplated when such impairment is severe.  

Under Diagnostic Code 5258, a 20 percent disability evaluation is 
assigned for dislocated semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint.  

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the knee to 60 degrees.  A 
10 percent disability evaluation is assigned when flexion is 
limited to 45 degrees.  A 20 percent disability evaluation is 
warranted when flexion is limited to 30 degrees.  A 30 percent 
disability evaluation is warranted when flexion is limited to 15 
degrees.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for extension of the knee limited to five degrees.  A 10 
percent disability evaluation is contemplated for extension 
limited to 10 degrees.  A 20 percent disability evaluation is 
warranted when extension is limited to 15 degrees.  A 30 percent 
disability evaluation is warranted when extension is limited to 
20 degrees.  

Under Diagnostic Code 5262, impairment of the tibia and fibula 
with slight knee or ankle disability warrants a 10 percent 
rating.  A 20 percent disability evaluation is warranted for 
moderate disability, and a 30 percent evaluation is warranted for 
marked disability.  

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 
4.71, Plate II.  (2009).  


      1.  From December 1, 2005 to February 22, 2010

The Veteran is currently assigned a 10 percent disability 
evaluation for his service-connected right knee disorder, 
effective February 23, 2010, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  The Veteran contends that he is entitled 
to an initial compensable disability evaluation for his service-
connected right knee disorder for the period from December 1, 
2005 to February 22, 2010.  For the reasons that follow, the 
Board concludes that an initial compensable evaluation for the 
right knee disorder for the period from December 1, 2005 to 
February 22, 2010 is not warranted .  

The Veteran's service treatment records reflect that he hurt his 
right knee in August 1988.  According to an October 1988 
chronological record of medical care, while playing basketball 
"another player fell on the lateral part of [the Veteran's] 
right knee."  The Veteran reported experiencing a 'popping'-like 
sensation in the knee, and pain and discomfort after running.  He 
underwent an arthrogram of the right knee in November 1988, the 
results of which reflected an oblique tear of the medial meniscus 
involving its anterior and middle portions.  The Veteran was 
subsequently seen at an Orthopedic clinic in December 1988 during 
which he reported swelling and worsening pain in the right knee.  
Upon physical examination, the Veteran was shown to have flexion 
to 100 degrees during active range of motion.  In addition, the 
examination produced negative McMurray results as well as a 
negative anterior drawer.  He was diagnosed with a possible 
medial meniscus tear.  

After a few additional follow-up treatment visits, an arthroscopy 
with partial menisectomy was performed on the Veteran's right 
knee in January 1989.  The remainder of the Veteran's service 
treatment records reflects continual follow-up treatment, care 
and physical therapy for the right knee throughout his period of 
active service.  A December 2003 health record indicates that the 
Veteran hurt his knee again while running, and sought treatment 
at the U.S. Air Force (USAF) Medical Center.  During his 
treatment visit, the Veteran reported to experience pain in his 
right knee, but denied any swelling, locking, popping, redness, 
warmth, giving way, clicking or snapping sensation in this knee.  
The physician noted the Veteran's history of a meniscal tear 
several years prior, and observed that the Veteran appeared 
comfortable, in no acute distress, and walked with a normal gait.  
The physical examination revealed no apparent limitation of 
function as a result of the right knee, nor was there any noted 
effusion, ecchymosis, warmth or redness present.  The Veteran was 
shown to have full range of motion and the right knee displayed 
good stability to varus and valgus stress.  The physician further 
indicated that the Veteran had stable anterior and posterior draw 
tests, and that both the Lachman and McMurray's tests produced 
negative results.  In addition, the physician assessed the 
Veteran with right knee pain, which he suspected was a result of 
overuse.  

The Veteran underwent an X-ray of his right knee in September 
2005, the findings of which reflect anatomically aligned bones, 
normal joints, and no evidence of a fracture-dislocation.  The 
impression derived from the X-ray show there to be no acute bony 
abnormality in the right knee.  

The Veteran was afforded a VA orthopedic examination in October 
2005, during which he reported that his knee was neither painful 
at rest nor after walking for two blocks.  He explained that he 
can usually run for 6.5 miles without much pain.  The Veteran did 
not complain of any stiffness, swelling, heat, redness, 
instability, giving way, or locking in his right knee, but did 
claim to have easy fatigability and a lack of endurance.  
According to the Veteran, he currently does not receive any 
treatment for his right knee, nor does he use a cane, knee brace 
or any form of assistive device for the right knee.  He did not 
report any flare-ups of knee pain, but indicated that 
occasionally he experiences pain in his knee, which, on a scale 
of one to ten (one being the least pain and four being the most), 
is rated at a four.  The Veteran also did not report any episodes 
of dislocation or recurrent subluxation in the knee and indicated 
that he had not experienced any constitutional symptoms in 
association with the knee condition, and his knee condition does 
not effect his activities of daily living or his occupation.  

During the physical examination, the Veteran was shown to have 
flexion to 140 degrees and extension to 0 degrees.  There was no 
noted reduction or limitation of motion upon repetitive movement 
due to pain, weakness, fatigue, or lack of endurance.  There was 
no objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement.  The Veteran was not limited 
in his ability to walk or stand as a result of his knee.  Further 
there was no ankylosis or inflammatory arthritis noted in the 
right knee.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that an 
initial compensable evaluation for the service-connected right 
knee disorder from December 1, 2005 to February 22, 2010 is not 
warranted.  In this regard, under Diagnostic Code 5260, the 
Veteran has not been shown to have limitation of flexion to 45 
degrees to warrant a compensable disability rating for this 
period.  

Additionally, the Veteran is not entitled to a separate 
compensable rating under Diagnostic Code 5261, which governs 
limitation of extension in the leg.  The Board notes that the 
Veteran has not been shown to have limitation of extension to 10 
degrees.  Report of the October 2005 VA examination showed the 
Veteran's range of motion in his right knee to be 0 to 140 
degrees, with no limitation or reduction of range of motion upon 
repetition.  Records of outpatient treatment received during this 
portion of the appeal period do not refute these range of motion 
findings.  As such, the Veteran has not been shown to meet the 
criteria for a compensable rating under 38 C.F.R. § 4.71a, 
Diagnostic codes 5260-5261.  

In addition, the Board has considered whether the Veteran is 
entitled to an initial compensable evaluation under Diagnostic 
Code 5257.  During his October 2005 VA examination, he again 
denied experiencing any instability, giving way, or locking in 
the right knee, and did not report any instances or occurrences 
of dislocation or recurrent subluxation.  Upon physical 
examination, the examiner noted no objective evidence of 
instability, weakness or abnormal movement of the knee and 
observed that the Veteran was not limited in his ability to walk 
or stand as a result of his knee disability.  As such, a 
compensable rating for instability of the right knee cannot be 
granted.  

The Board has also considered whether the Veteran would be 
entitled to a higher initial evaluation for his right knee 
disorder under Diagnostic Codes 5010 and 5003.  The most recent 
medical evidence of record reflects that the Veteran's range of 
motion in his right knee is no worse than extension to 0 degrees 
and flexion to 140 degrees.  See October 2005 VA examination 
report.  Therefore, the Veteran's limitation of flexion and 
extension are both noncompensable under Diagnostic Codes 5260 and 
5261.  As previously discussed, findings from the September 2005 
radiographic report showed anatomically aligned bones, normal 
joints,  and no noted fracture-dislocation.  The impression 
derived from this X-ray report indicated no acute bony 
abnormality.  In addition, the Veteran did not complain of any 
constitutional symptoms associated with his knee condition, and 
the physician did not find any evidence of inflammatory arthritis 
during the October 2005 VA examination.  Furthermore, based on 
the more recent medical records, the Veteran has never been noted 
to display any symptom other than pain, tenderness, and a burning 
sensation as a result of his disability, symptoms which are 
contemplated by the noncompensable evaluation already assigned.  
Therefore, assigning a separate rating under Diagnostic Codes 
5010 and 5003 for the pain caused by arthritis would violate the 
rule against pyramiding.  38 C.F.R. § 4.414 (2009).  

The Board has also considered a functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  However, a compensable evaluation for 
the Veteran's service-connected right knee disorder is not 
warranted on the basis of functional loss due to pain or weakness 
in this case, as the Veteran's symptoms are contemplated by the 
noncompensable disability rating already assigned.  In this 
regard, the Board observes that the Veteran has complained of 
pain and tenderness in his right knee.  However, while the 
Veteran reported easy fatigability and lack of endurance as a 
result of his knee condition, he reported no difficulty 
conducting his activities of daily living or working at his 
occupation.  In addition, the October 2005 examiner noted that 
there was no objective evidence of limited or reduced range of 
motion following repetitive motion.  Thus, the Veteran's 
complaints do not, when viewed in conjunction with the medical 
evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would warrant 
an increased evaluation.  The Board finds that the effect of this 
symptomatology is contemplated in the currently assigned 
noncompensable disability evaluation.  

Additionally, the Board has also considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes for the knee.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has 
considered the propriety of assigning a higher, or separate, 
rating under another diagnostic code.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  In this regard, Diagnostic Code 5256 
is not for application as ankylosis was not shown.  Diagnostic 
Codes 5258-5259 are not for application as dislocated or removed 
cartilage was not indicated.  Diagnostic Code 5262 is not for 
application as impairment of the tibia and fibula was not shown 
and Diagnostic Code 5263 is not for application as recurvatum was 
not shown.  

Thus, as the criteria for an initial compensable evaluation for 
the Veteran's service-connected right knee disorder from the 
period between December 1, 2005 to February 22, 2010 have not 
been met, this portion of the Veteran's appeal is denied.  In 
essence, the preponderance of the evidence is against a 
compensable disability evaluation for the Veteran's right knee 
disorder from December 1, 2005 to February 22, 2010.  Because the 
preponderance of the evidence is against the Veteran's claim, the 
benefit of the doubt provision does not apply.  As such, 
entitlement to an initial compensable evaluation for service-
connected tear of the medial meniscus of the right knee, status 
post partial medial meniscectomy from December 1, 2005 to 
February 22, 2010 must be denied.  

      2.  Since February 23, 2010

Following a review of the relevant evidence, the Board finds that 
the record does not contain evidence showing that the Veteran is 
entitled to an evaluation in excess of 10 percent for the right 
knee disorder as of February 23, 2010.  

The Veteran underwent another VA examination in February 2010.  
During this examination, the Veteran discussed injuring his knee 
while playing basketball in service.  According to the Veteran, 
during the past three to four months, he had begun experiencing 
weakness and discomfort in the "anteromedial aspect" of his 
right knee while walking up and down the stairs, and claimed to 
wear a Velcro brace when climbing the staircase.  He claims to 
experience flare-ups in his right knee during rotary movements, 
and while conducting certain activities, such as shoveling snow 
or walking down a staircase.  He asserts that these flare-ups 
occur and last two to three days a week, approximately every 
three to five weeks.  During these flare-ups, he treats his pain 
with ice and nonsteroidal anti-inflammatory medication.  The 
Veteran denied any episodes of locking in his knee, and explained 
that the last time his right knee was swollen was a brief episode 
six month ago.  He also stated that he has no adverse 
occupational problems at work as a result of his right knee.  

The physical examination reflects that the Veteran has a normal 
gait and station and is independently ambulatory.  The right knee 
did not reveal any evidence of heat or effusion, but the examiner 
did notice a mild level of crepitus during flexion and extension 
testing.  The Veteran's range of motion in the right knee was 
shown to be 0 to 97 degrees, with stiffness and mild discomfort, 
but the examiner did not find any signs of fatigability, weakness 
or incoordination during these exercises.  Furthermore, the range 
of motion of the right knee was not functionally limited 
following repetitive range of motion testing, and the McMurray's 
test and drawer sign test both produced negative results.  The 
examiner noted that the pain described by the Veteran was located 
in the anteromedial aspect of the right knee, and observed no 
gross clinical instability, excess genu varum or valgum of the 
right knee.  

As previously discussed in the Introduction, the Veteran was 
granted a 10 percent disability evaluation for his service-
connected medial meniscus tear, effective February 23, 2010, and 
now seeks entitlement to an evaluation in excess of 10 percent 
for his right knee disorder on or after February 23, 2010.  In 
considering the evidence of record under the laws and regulations 
as set forth above, the Board concludes that the Veteran is not 
entitled to an initial increased rating in excess of 10 percent 
for his service-connected medial meniscus tear on or after 
February 23, 2020.  The Veteran is currently assigned a 10 
percent rating by analogy under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260, effective February 23, 2010, which governs limitation 
of flexion of the leg.  In this regard, the Board notes the 
Veteran has not been shown to have limitation of flexion to 30 
degrees to warrant a disability rating in excess of 10 percent.  
(Indeed, the February 2010 VA examination demonstrated limitation 
of flexion of the Veteran's right knee to 97 degrees.)

Additionally, the Veteran is not entitled to a separate 
compensable disability rating under Diagnostic Code 5261, which 
governs limitation of extension in the leg.  Specifically, the 
Veteran has not been shown to have limitation of extension of his 
right knee to 10 degrees.  Report of the February 2010 VA 
examination showed the Veteran's range of motion in his right 
knee to be 0 to 97 degrees, with no limitation or reduction of 
range of motion upon repetition.  As such, he has not been shown 
to meet the criteria for a separate compensable rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In addition, the Board has considered whether the Veteran is 
entitled to a separate compensable evaluation under Diagnostic 
Code 5257.  During the February 2010 VA examination, the Veteran 
reported weakness and discomfort in his right knee while climbing 
the staircase.  However, he did not report any episodes of 
instability, subluxation, giving way or locking of the knee 
during this examination.  Physical examination of the Veteran 
reflected "no gross clinical instability" at the right knee.  
Considering the normal examination, to include the physician's 
assessment that the Veteran did not show signs of instability, 
and the fact that the Veteran himself reported no episodes or 
instances of instability or giving way of his right knee during 
his VA examination, the Board finds that the medical evidence of 
record does not indicate impairment of the right knee with slight 
recurrent subluxation or lateral instability.  As such, a 
separate compensable rating for instability of the right knee 
cannot be granted.  

The Board has also considered whether the Veteran would be 
entitled to a higher initial evaluation for his right knee 
disorder under Diagnostic Codes 5010 and 5003.  The Veteran's 
range of motion in his right knee has been shown to be no worse 
than extension to 0 degrees and flexion to 97 degrees.  See 
February 2010 VA examination report.  Therefore, the Veteran's 
limitation of flexion and extension are both noncompensable under 
Diagnostic Codes 5260 and 5261.  As previously discussed, the 
February 2010 radiographic report reflects intact osseous 
structures, minimal joint effusion in the suprapatellar bursa, 
and the medial, lateral, and patellofemoral compartments were 
described as "unremarkable."  In addition, the Veteran did not 
report or complain of any constitutional symptoms or 
incapacitating episodes of arthritis, and the physician did not 
note any evidence of inflammatory arthritis during the February 
2010 VA examination.  Although the X-ray report reflected 
findings of "osteoar[t]hritis in the form of an infrapatella 
loose body," the "osseous structures" were shown to be intact.  
Furthermore, the Veteran has never been noted to display any 
symptom other than crepitus, painful motion, and a self-reported 
brief episode of swelling as a result of his disability, symptoms 
which are contemplated by the 10 percent evaluation already 
assigned.  Therefore, assigning a separate rating under 
Diagnostic Codes 5010 and 5003 for the pain caused by arthritis 
would violate the rule against pyramiding.  38 C.F.R. § 4.414 
(2010).  

The Board has also considered a functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  However, an increased evaluation for the 
Veteran's service-connected right knee disorder is not warranted 
on the basis of functional loss due to pain or weakness in this 
case, as the Veteran's symptoms are contemplated by the10 percent 
disability rating already assigned.  In this regard, the Board 
observes that the Veteran has complained of pain, stiffness, and 
weakness in his right knee.  However, the February 2010 examiner 
noted that there was no objective evidence of limited range of 
motion following repetitive motion.  Thus, the Veteran's 
complaints do not, when viewed in conjunction with the medical 
evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would warrant 
an increased evaluation.  The Board finds that the effect of this 
symptomatology is contemplated in the currently assigned 
noncompensable disability evaluation.  

Additionally, the Board has also considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes for the knee.  In this regard, Diagnostic Code 5256 is not 
for application as ankylosis was not shown.  Diagnostic Codes 
5258-5259 are not for application as dislocated or removed 
cartilage was not indicated.  Diagnostic Code 5262 is not for 
application as impairment of the tibia and fibula was not shown 
and Diagnostic Code 5263 is not for application as recurvatum was 
not shown.  

Thus, the Board finds that the current 10 percent evaluation for 
the Veteran's service-connected right knee disability is 
appropriate for the period on or after February 23, 2010.  

      B.  Low Back Disorder

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and Injuries of 
the Spine and a Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  Diagnostic Code 5242 indicates degenerative 
arthritis of the spine should be evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine or under 
Diagnostic Code 5003.  Note 6 further provides that the 
thoracolumbar and cervical spine segments should be separately 
evaluated, except when there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.  The 
thoracolumbar segment of the spine includes the thoracic and 
lumbosacral spine.  

Diagnostic Code 5003 states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on the 
basis of limitation of motion under the appropriate diagnostic 
code for the specific joint or joints affected, which in this 
case would be the General Rating Formula for Diseases and 
Injuries of the Spine.  When there is arthritis with at least 
some limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 percent 
rating will be assigned for each affected major joint or group of 
minor joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups and a 20 percent evaluation is authorized if 
there is X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

Under the General Rating Formula for Diseases and Injuries of the 
Spine, a 20 percent disability evaluation is contemplated when 
there is forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine is not greater than 
120 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent disability 
evaluation is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent disability evaluation is 
warranted for unfavorable ankylosis of the entire thoracolumbar 
spine, and 100 percent disability evaluation is contemplated when 
there is unfavorable ankylosis of the entire spine.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1) 
(2010).  

Further, for VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30, left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71(a), General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. 
Reg. 51,454 (Aug. 27, 2003).  

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 20 percent disability evaluation is 
assigned for incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 12 
months.  A 40 percent disability evaluation is contemplated for 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months, and a 60 
percent rating is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

      1.  From December 1, 2005 to February 22, 2010

The Veteran is currently assigned a 20 percent disability 
evaluation for his service-connected low back disorder, effective 
February 23, 2010, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5237-5242.  The Veteran contends that he is entitled to an 
initial compensable disability evaluation for his service-
connected degenerative disc disease of the lumbosacral spine, 
status post hemilaminectomy and discectomy, for the period 
between December 1, 2005 to February 22, 2010.  For the reasons 
that follow, the Board concludes that an initial increased rating 
for this time period is not warranted.  

The Veteran claims to have injured his back in service while 
pushing cargo into an airplane in 1994.  An April 1994 physical 
profile serial report reflects a diagnosis of low back strain 
with "mild" nerve compression, and a January 1998 sick call 
record indicates that the Veteran was diagnosed with a herniated 
nucleus pulposes in the L4-5 and L5-S1 region.  A March 2000 
Health record reflects that the Veteran was seen at the primary 
care clinic at the USAF Medical Center, during which it was noted 
that he had two slipped disks at the L4-L5 and L5-S1 region.  The 
physician indicated that although cortisone injections had 
provided the Veteran with some form of relief during the past 
year, the back pain was triggered while he was doing yard work 
over the weekend.  The Veteran reported to experience low back 
pain which radiates to the back of his legs, and a burning 
sensation which radiates into his tailbone.  He also complained 
of worsening pain as a result of prolonged sitting or standing.  

The records reflect that the Veteran underwent a magnetic 
resonance imaging (MRI) in June 2000, the findings of which 
reflect "central disc protrusion which deforms the anterior 
aspect of the thecal sac" at the L3-4 level, a "right 
paracentral disc protrusion probably compressing the right L5 
nerve root in the right lateral recess" at the L4-5 level, and 
"partial sacralization of the right aspect of L5 with an 
anomalous articulation."  The Veteran was admitted to the St. 
Louis University Hospital in October 2000, wherein he underwent a 
right L4-L5 hemilaminectomy and discectomy.  

During his October 2005 VA examination, the Veteran discussed his 
medical history with the examiner and stated that the October 
2000 surgery did provide him with some relief from his back pain.  
With respect to his current back condition, the Veteran explained 
that although his pain is not constant, he does develop pain in 
his back ten times a year which lasts for two to three days.  On 
a scale of one to ten (one being the least amount of pain and ten 
being the most), he rated his pain at a six, described the pain 
as both dull and sharp, and stated that he takes ibuprofen on an 
as needed basis to alleviate the pain.  The Veteran did not 
report any flare ups of his back condition, and other than 
numbness in his right foot, the Veteran did not report any 
associated features such as weight loss, fever, malaise, 
dizziness, visual disturbances, numbness and weakness.  The 
Veteran stated that he does not use a back brace or any type of 
assistive device to walk, that he is not unsteady because of his 
back, and that he has had no history of falls.  He also did not 
report any limitation with respect to his ability to walk or 
stand as a result of his back disorder.  However he did report 
that his activities of daily living and his occupation are 
occasionally affected when his back becomes painful.  

During the physical examination, the Veteran did not experience a 
recurrence of his back pain.  On inspection, his spine, limbs, 
posture and gait, position of the head, and spine curvature were 
found to be normal.  The Veteran was shown to have flexion to 90 
degrees, extension to 30 degrees, right and left lateral flexion 
to 30 degrees, and right and left rotation to 30 degrees.  The 
examiner noted that the Veteran's range of motion in his spine 
was neither limited nor reduced by pain, fatigue, weakness, and 
lack of endeavorance upon repetitive movement.  The examiner also 
indicated that there was no objective evidence of painful motion, 
spasm, weakness or tenderness and that the Veteran did not have 
ankylosis.  It was further noted that there was no history of 
incapacitation over the last twelve months.  

The Veteran also underwent an X-ray of his lumbar spine in 
September 2005, the findings of which reflected "anatomically 
aligned" bones, mild lumbar spondylosis and no fracture-
dislocation.  The X-ray report reflects a reduction of disc space 
at L4-L5 and L5-S1, transitional L5 vertebra, and "mild 
scoliosis towards the right."  The impression derived from this 
X-ray indicates "mild spondylitic changes" and "degenerative 
disc disease at L4-L5 and L5-S1."  

In considering the evidence of record under the General Rating 
Formula for Diseases and Injuries of the Spine, the Board 
concludes that the Veteran is not entitled to an initial 
compensable evaluation for his service-connected degenerative 
disc disease of the lumbosacral spine, status post 
hemilaminectomy and discectomy, for the period between December 
1, 2005 to February 22, 2010.  The evidence of record does not 
indicate that the Veteran had forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees or combined range of motion greater than 120 degrees 
but not greater than 235 degrees.  In fact, report of the October 
2005 VA examination shows the Veteran had flexion to 90 degrees 
which reflects normal flexion of the thoracolumbar spine.  The 
examination further revealed total combined range of motion of 
the thoracolumbar spine to 240 degrees, normal gait and normal 
spine curvature, and no spasm or ankylosis of the lumbar spine.  

The Board notes that ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, and 
Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint 
as the result of a disease process, with fibrous or bony union 
across the joint," citing Stedman's Medical Dictionary 87 (25th 
ed. 1990)).  Based on the medical evidence of record, the Board 
finds that the Veteran has not met the criteria for a compensable 
evaluation of 20 percent under the revised rating criteria for 
the time period between December 1, 2005 to February 22, 2010.  

The Board has also considered whether the Veteran would be 
entitled to a higher rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.  
However, as previously noted, the Veteran denied any history of 
incapacitating episodes during the past twelve months.  Indeed, 
the medical evidence of record does not show that the Veteran has 
had incapacitating episodes with a total duration of at least one 
week but less than two weeks during the past twelve months.  
While the record reflects that the Veteran experienced pain in 
his back which radiated to the right leg, and subsequently 
underwent a right L4-L5 hemilaminectomy in October 2000, there 
are no treatment records documenting the Veteran as having had 
bed rest prescribed by the physician after this surgery.  Indeed, 
the medical evidence of record is negative for any evidence or 
documentation indicating that the Veteran has been prescribed 
with bed rest by any of his physicians or treatment providers 
from December 1, 2005 to February 22, 2010.  Thus, a compensable 
rating under these provisions is not warranted.  

The Board has also considered whether a higher initial evaluation 
is warranted under Diagnostic Code 5003.  The Board acknowledges 
that X-rays obtained in September 2005 reflect "mild spondylitic 
changes" and "degenerative disc disease at L4-L5 and L5-S1."  
However, the medical evidence of record does not show that the 
Veteran has any limitation of motion of the lumbar spine.  
Indeed, the Veteran was shown to have normal flexion during the 
October 2005 range of motion exercises.  Although limitation of 
motion may be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion, the 
Board notes that there have been no such findings in this case.  
Indeed, the October 2005 VA examiner noted that there was no 
objective evidence of painful motion, spasm, weakness or 
tenderness.  Therefore, the Board finds that a higher initial 
evaluation is not warranted for the Veteran's service-connected 
low back disability pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

The Board has also considered the provisions of 38 C.F.R. § 4.40, 
4.45, 4.59, and the holdings in DeLuca.  However, a higher 
initial evaluation for the Veteran's service-connected low back 
disability is not warranted on the basis of functional loss due 
to pain or weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned 
noncompensable rating, and no higher.  In this regard, the Board 
observes that the Veteran claims to develop pain in his spine ten 
times a year that is both dull and sharp.  However, the Veteran 
did not experience a recurrence of his back pain during the 
October 2005 examination, and the range of motion in his spine 
was shown to be normal, and neither reduced nor limited by pain, 
weakness, fatigue and lack of endeavorance upon repetition.  
Therefore, the effect of the Veteran's lumbar spine disability is 
contemplated in the currently assigned noncompensable disability 
evaluation assigned under Diagnostic Codes 5242 and 5243.  The 
Veteran's complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would warrant 
an increased evaluation.  Therefore, the Board concludes that a 
compensable disability evaluation for the Veteran's back 
disability is not warranted for the period between December 1, 
2005 to February 22, 2010.  

With respect to the Veteran's neurological complications, the 
Board acknowledges the Veteran's complaints of numbness in his 
right foot.  However, during the October 2005 VA examination, the 
examiner noted that the neurological examination of the right leg 
was normal except for a 30 to 40 percent reduction in the sense 
of touch and pinprick over the lateral four toes of the right 
foot, the lateral aspect of the right foot and the posterior 
aspect of the calf."  The remainder of the neurological 
examination revealed that the Veteran's muscle mass, tone, and 
power, as well as his tendon jerks were normal and symmetrical in 
both his upper and lower extremities.  There was also no evidence 
of any sensory deficits upon examination.  Thus, while the 
Veteran has reported numbness in his right foot, and results from 
the physical examination reflected a 30-40 percent reduction in 
the sense of touch and pinprick over certain areas of the right 
foot and calf, the neurological examination of the right leg as 
well as the rest of the Veteran's extremities was normal.  Given 
the lack of clinical evidence suggesting neurological 
manifestations demonstrated upon physical examination, the Board 
finds that a separate compensable rating for an associated 
neurological disability is not warranted.  Therefore, the Board 
finds that a separate disability rating is not warranted for the 
Veteran's neurological complications under the diagnostic codes 
pertinent to rating neurological disorders.  See Bierman 
v. Brown, 6 Vet. App. at 129-132.  

The Board acknowledges that the Veteran is competent to testify 
as to symptoms associated with disability which are non-medical 
in nature, however, he is not competent to testify as to the 
severity of his disability.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007) (noting that lay testimony is competent to establish 
the presence of observable symptomatology that is not medical in 
nature).  As such, entitlement to an initial compensable 
evaluation for service-connected degenerative disc disease of the 
lumbosacral spine, status post hemilaminectomy and discectomy, 
from December 1, 2005 to February 22, 2010, must be denied.  

      2.  On or after February 23, 2010

Following a review of the relevant evidence, the Board finds that 
the record does not contain evidence showing that the Veteran is 
entitled to an evaluation in excess of 20 percent as of February 
23, 2010 for his service-connected back disability.  

The Veteran was afforded another VA medical examination in 
February 2010, during which he described his medical history and 
explained how he injured his back in service.  The Veteran 
reports to have experienced achiness and discomfort in the lower 
lumbar region, with "intermittent numbness and tingling to the 
right posterolateral gluteal and thigh area."  He also explains 
that while he had some relief from the pain after his October 
2000 surgery, he noticed a reemergence of numbness and tingling 
in the right lower extremity during the past few years, which he 
described as constant.  

The Veteran indicates that his recent back pain had flared up two 
weeks prior after working outdoors on his house, and described 
the pain as a "central low lumbar aching more to the right 
buttock with numbness and tingling to the posterior lateral right 
gluteal and thigh, lateral right calf, and lateral right foot. . 
. ."  On a scale of one to ten, he rates his pain at a four, but 
adds that the pain increases to an eight during flare-ups which 
occur every four to six months, and last two weeks.  He explains 
that usually when he is performing some type of physical 
activity, such as yard work, shoveling snow, or power washing his 
house, his back pain begins to flare-up, and he notices that once 
it subsides, he returns to "the baseline level of 4/10."  The 
Veteran stated that he has had no periods of physician ordered 
incapacitation as a result of the lumbar spine during the past 
twelve months, and does not use any form of lumbar support.  He 
reported that he no longer runs due to his back, but does engage 
in "slow jogging" in between flare-ups.  With respect to his 
job, he reports that he has to stand up every forty-five minutes 
and walk around as his low back becomes uncomfortable, but he has 
not missed any work due to his back.  When he does experience a 
flare-up, he treats it with heat, ice, medication, "reduction of 
postural maneuvers about the waist," and limiting himself to 
lifting objects no more than forty pounds in weight, all of which 
serve to reduce his lumbar problem to the baseline of 4/10 in two 
weeks.  

Upon physical examination, the examiner observed that the Veteran 
walked with a normal gait and station, and was independently 
ambulatory.  He was shown to have flexion to 45 degrees, 
extension to 14 degrees, left lateral flexion to 19 degrees, 
right lateral flexion to 15 degrees, and left and right lumbar 
spinal rotation to 24 and 26 degrees.  The examiner noted that 
the Veteran's range of motion was restricted by pain, stiffness 
and fatigability upon repetitive movement, but it was not reduced 
by weakness or incoordination.  It was further noted that the 
Veteran's range of motion in his lumbar spine was not 
functionally limited following repetitive motion.  The examiner 
observed that the Veteran had a mild degree of "paraspinous 
lumbar myospasm in the erector spinae muscles between L3 and S1 
on the right" particularly during extension.  It was further 
noted that during forward flexion, the Veteran had "loss of 
reversal of the lumbar lordotic curvature and considerable 
straightening of the lumbar spine."  There was no evidence of 
ankylosis, excess kyphosis or scoliosis of the spinal axial 
skeleton.  

During the February 2010 examination, he also underwent an X-ray 
of his lumbar spine, the results of which reflected a 
transitional vertebra at the lumbosacral junction, severe 
intravertebral disc degeneration with surrounding degenerative 
arthritis at the L4-L5 disc space, and anterior wedge fracture 
deformity at the T11 vertebral body.  

In considering the evidence of record under the General Rating 
Formula for Diseases and Injuries of the Spine, the Board 
concludes that the Veteran is not entitled to an evaluation in 
excess of 20 percent for his service-connected degenerative disc 
disease of the lumbosacral spine, status post hemilaminectomy and 
discectomy.  The evidence of record does not indicate that the 
Veteran had forward flexion of the thoracolumbar spine at 30 
degrees or less, and it also does not show that he had favorable 
ankylosis of the entire thoracolumbar spine.  As previously 
discussed, report of the February 2010 examination shows the 
Veteran was found to have forward flexion to 45 degrees, left 
lateral flexion to 19 degrees, right lateral flexion to 15 
degrees, left rotation to 24 degrees, and right rotation to 26 
degrees.  The examiner also noted that there was no evidence of 
ankylosis in the Veteran's back.  Based on the medical evidence 
of record, the Board finds that the Veteran has not met the 
criteria for an evaluation in excess of 20 percent under the 
revised rating criteria.  

The Board has also considered whether the Veteran would be 
entitled to a higher rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.  
However, the Veteran never reported experiencing any 
incapacitating episodes during his February 2010 VA examination.  
Indeed, the medical evidence of record does not show that the 
Veteran has had incapacitating episodes with a total duration of 
at least four weeks but less than six weeks during the past 
twelve months.  While the record reflects that the Veteran 
experiences pain in his lower back, and intermittent numbness and 
tingling in his right lower extremity, there are no medical 
records documenting the Veteran as having had bed rest prescribed 
by the physician as a result of this back condition.  Indeed, the 
medical evidence of record is negative for any evidence or 
documentation indicating that the Veteran has been prescribed 
with bed rest by any of his physicians or treatment providers 
throughout the pendency of his current appeal.  

With respect to Diagnostic Code 5003, the Veteran is currently 
assigned a 20 percent disability evaluation for his back 
disability.  Therefore, he has already been assigned the maximum 
scheduler evaluation available under Diagnostic Code 5003, and a 
higher initial evaluation is not warranted under those 
provisions. 

The Board has also considered the provisions of 38 C.F.R. § 4.40, 
4.45, 4.59, and the holdings in DeLuca.  However, an increased 
evaluation for the Veteran's service-connected low back 
disability is not warranted on the basis of functional loss due 
to pain or weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned 20 percent 
rating, and no higher.  In this regard, the Board observes that 
the Veteran has complained of painful flare-ups as a result of 
his spine condition.  However, the effect of the pain in the 
Veteran's lumbar spine is contemplated in the currently assigned 
20 percent disability evaluation assigned under Diagnostic Code 
5242.  The Veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the degree 
that would warrant an increased evaluation.  In fact, the 
February 2010 examiner commented that the Veteran's range of 
motion was limited by pain, stiffness and fatigue after 
repetitive use, but noted that there was no additional limitation 
due to weakness and incoordination.  Therefore, the Board 
concludes that an evaluation in excess of 20 percent for the 
Veteran's low back disability is not warranted.  

With respect to the Veteran's neurological complications, the 
Veteran continues to complain of numbness and a tingling 
sensation which radiates into his right lower extremity.  While 
the Veteran's deep tendon reflexes were intact at the bilateral 
knees, there was trace present at the right ankle and normal 
activity in the left.  The Veteran was noted to have "excellent 
resisted dorsiflexion of both ankles."  However, he experienced 
a blunting sensation in the S1 dermatome in the lateral right 
thigh and calf and dorsolateral right foot.  The examiner further 
observed that straight leg raising was positive for reproduction 
of radicular type pains to the right lower extremities, but 
negative on the left for such phenomenon.  

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2008); see also Esteban, supra.  

The medical evidence of record indicates that the Veteran's 
service-connected spinal disorder is manifested by neurological 
symptoms.  Specifically, the Veteran has numbness and tingling in 
the right lower extremity and the neurological evaluation 
reflects "radicular type pains to the right lower extremities."  
See the February 2010 VA examination report.  

After having considered the medical evidence, the Board concludes 
that the Veteran has symptomatology associated with the 
neurological manifestations which are distinct from the back.  
Accordingly, the Board finds that a separate 10 percent 
disability rating may be assigned for the distinct symptoms 
resulting from the service-connected lower back, effective from 
February 23, 2010, the date that such symptomatology was 
objective shown on examination.

III.  Extraschedular Consideration

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  According to the regulations, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular scheduler standards.  38 C.F.R. § 
3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set 
forth a three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, as a threshold 
issue, the Board must determine whether the Veteran's disability 
picture is contemplated by the rating schedule.  If so, the 
rating schedule is adequate and an extraschedular referral is not 
necessary.  If, however, the Veteran's disability level and 
symptomatology are not contemplated by the rating schedule, the 
Board must turn to the second step of the inquiry, that is, 
whether the Veteran's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, if 
the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.  

Here, the evidence of record does not reflect that the Veteran's 
right knee or low back disability pictures are so exceptional as 
to not be contemplated by the rating schedule.  There is no 
unusual clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating criteria.  
The rating criteria for the Veteran's service-connected right 
knee and low back disabilities contemplate his symptoms, 
including pain and restricted movement, and there are no symptoms 
left uncompensated or unaccounted for by the assignment of a 
schedular rating.  As such, the threshold issue under Thun is not 
met and any further consideration of governing norms or referral 
to the appropriate VA officials for extraschedular consideration 
is not necessary.

In short, the evidence does not support the proposition that 
these service-connected disabilities present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular scheduler standards and to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2010).  Thus, referral of these issues to the 
appropriate VA officials for consideration of an extraschedular 
evaluation is not warranted.  


ORDER

An initial compensable evaluation for tear of the medial meniscus 
of the right knee, status post partial medial meniscectomy from 
December 1, 2005 to February 22, 2010, is denied.  

An initial evaluation in excess of 10 percent for tear of the 
medial meniscus of the right knee, status post partial medial 
meniscectomy on or after February 23, 2010, is denied. 

An initial compensable evaluation for degenerative disc disease 
of the lumbosacral spine, status post hemilaminectomy and 
discectomy from December 1, 2005 to February 22, 2010, is denied.  

An initial evaluation in excess of 20 percent for degenerative 
disc disease of the lumbosacral spine, status post 
hemilaminectomy and discectomy on or after February 23, 2010 is 
denied.  

Entitlement to a separate 10 percent disability rating under 
Diagnostic Code 8520 for radiculopathy of the right lower 
extremity, associated with the service-connected low back 
disorder is granted effective from February 23, 2010, subject to 
the regulations governing the award of monetary benefits.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


